Citation Nr: 0204969	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-41 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for varicose veins of the left leg prior to January 
12, 1998.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for varicose veins of the left leg since January 12, 
1998.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to July 
1967.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Fort Harrison, Montana that denied entitlement to an 
increased evaluation for the veteran's left leg varicose vein 
disability.  The Board upheld the RO by appellate decision of 
December 1996.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court).  

The Court granted a joint motion for a remand and stay of 
further proceedings so that changed rating criteria governing 
varicose veins could be considered in accordance with the 
Court's decision in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), to include an updated rating examination of the 
disability, and then readjudication thereof.  The Board 
remanded the case pursuant to the Court's order, in February 
1999.  

After completing the directed development, the RO increased 
the rating for varicose veins of the left leg to 40 percent, 
effective August 13, 1998, based on the revised rating 
criteria.  The Board subsequently decided that the veteran 
was entitled to a 40 percent evaluation, but not more, as of 
January 12, 1998, the effective date for the revised rating 
criteria, in a decision issued in June 2000, but denied 
entitlement to an evaluation in excess of 20 percent prior to 
January 12, 1998.  He appealed this decision to the Court.

In May 2001, the Court vacated the Board's decision denying 
an increased rating beyond 20 percent for the left leg 
varicose veins prior to January 12, 1998, and an increased 
rating beyond 40 percent for the left leg varicose veins 
since August 13, 1998, and entered an order, pursuant to the 
holding in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
required a return of that case to the Board because the issue 
of whether the newly enacted statutory requirements relating 
to the duty to assist were satisfied in this case had to be 
addressed by the Board in the first instance.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), currently 
cited, with implementing regulations, as 38 U.S.C.A. 
§§ 5103A, 5107 (West Supp.2001); 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2001)).  Accordingly, the case was 
remanded to the Board for timely readjudication based on a 
reexamination of the evidence of record, obtaining other 
necessary evidence, and consideration of all applicable laws 
and regulations, including VCAA.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by RO.  

2.  Prior to January 12, 1998, varicose veins of the left 
lower extremity did not equal or approximate more than a 
moderately severe disability with the varicose veins not 
greater than 2 cm in diameter nor ulcerated.

3.  Since January 12, 1998, the manifestations of varicose 
veins of the left lower extremity have equaled or 
approximated no more than persistent edema and stasis 
pigmentation or eczema without persistent ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for varicose veins of the left leg were not met prior to 
January 12, 1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10 (2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  

2.  The criteria for an evaluation in excess of 40 percent 
for varicose veins of the left leg have not been met since 
January 12, 1998.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), currently cited, with 
implementing regulations, as 38 U.S.C.A. §§ 5103A, 5107 (West 
Supp.2001); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2001).  This provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VCAA redefines the obligations of VA with respect to the duty 
to assist.  It is applicable to all claims filed on or after 
its date of enactment, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VCAA imposes upon VA a duty to notify the claimant and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b) and (c)).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the VCAA.  The rating decisions, the Statement 
of the Case (SOC), and the Supplemental Statements of the 
Case (SSOC) notified the veteran and his representative of 
the evidence necessary to substantiate the increased varicose 
vein ratings claimed, as well as the evidence received and 
the evidence to be provided by the veteran.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
There is no reasonable possibility that further assistance 
would aid in substantiating these claims.  All relevant 
Federal records have been obtained, including VA records and 
private medical records.  While the evidence of record does 
not include the records from the doctor at the Western 
Montana Clinic who provided pain management, the Board finds 
that the records from his primary care physician provided at 
that clinic who treated his varicose veins are of record.  He 
has not reported that any other pertinent evidence might be 
available or that he has any other medical evidence of the 
severity of his varicose veins.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  VA has obtained pertinent medical 
records and has afforded him medical examinations.  He has 
also testified at a personal hearing, and his testimony has 
been duly considered.  Veterans Claims Assistance Act of 
2000, and implementing regulations, 38 U.S.C.A. §§ 5103A, 
5107 (West Supp.2001); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2001).  

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence for an 
equitable disposition of the claims on appeal have been made 
by the agency of original jurisdiction.  VA has substantially 
met the requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful for his claims.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

As the complete record shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice against the veteran by proceeding 
with appellate review even though the RO did not consider the 
case under VCAA and VA guidelines issued pursuant to VCAA.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided him with the pertinent evidentiary development which 
was subsequently required by VCAA.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified him of his right to submit evidence.  It would not 
breach his rights under VCAA for the Board to proceed with a 
decision on his appeal.  Furthermore, neither he nor his 
representative has asserted that the case requires further 
development or action under VCAA.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidelines.  
38 C.F.R. § 3.103.

The Board also notes that the veteran has been informed of 
both the new and the old regulations pertaining to the rating 
of varicose vein disabilities.  The December 1992 Statement 
of the Case communicated the old regulations, while the 
January 2000 Supplemental Statement of the Case communicated 
the regulations in effect since January 12, 1998.  
Accordingly, the Board concludes that he will not be 
prejudiced by a decision on his two increased rating claims 
on appeal because due process requirements have been met.  
VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Finally, it is noted that the Board's consideration of the 
VCAA regulations in the first instance is not prejudicial to 
the veteran because the provisions of this rule implement 
VCAA without providing any additional rights.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  
38 C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The veteran filed his claim for an increased rating for 
varicose veins of the left leg in December 1991.  In 
September 1992, the RO increased the rating for the varicose 
veins of the left leg to 20 percent, on the basis of medical 
evidence that the varicose veins of the left leg were 
moderately severe.  This increase was effective from December 
6, 1991, the date of claim.  His disability rating for 
varicose veins of his left leg was increased to 40 percent, 
effective January 12, 1998, based on revised rating criteria 
that went into effect on that date.  

The veteran testified at a personal hearing conducted before 
a hearing officer at the RO in April 1993.  He stated that he 
had had his left leg varicose veins stripped in service and 
that any sort of laceration he sustained in that area of his 
lower left leg took a long time to heal.  He testified that 
it could take three to four months for a minor scratch to 
heal and he had discolored scars.  He presented his left leg 
to the hearing officer to point out an area that he felt was 
an ulceration just above the lateral malleolus of the left 
ankle.  The hearing officer described a spot the veteran 
showed just above the lateral malleolus of the left ankle as 
a large reddish scaly sort of scabby-looking area and he 
noted that the top part of the veteran's left foot looked 
swollen.  The veteran testified that his left foot was not 
more swollen than usual.  The hearing officer noted that the 
veteran was wearing support stockings on both legs.  The 
veteran stated that the lesion on his left ankle had been 
there for seven or eight years.  He stated that he tried to 
elevate his legs above his waist a couple of times a day and 
at night he slept with a bed wedge to elevate his legs.  He 
testified that he was unemployed due, in part, to varicose 
veins of the left lower extremity.  He reported having had 
two surgeries on his legs and that his treating VA physician 
did not recommend a third surgery.  He described a ballooning 
vein in his left calf.  He indicated no specific treatment 
for his legs since December 1991.  

Private medical records dated in September 1990 reveal that 
the veteran had eczematous dermatitis of the left lower leg, 
possibly stasis in origin.  In January 1991, he was treated 
for stasis eczema of the left ankle with hyperpigmented 
lesions.  There was some telangiectasia and slight erythema.  
He complained of swelling, varicose veins and breaking out of 
the lower legs.  Stasis dermatitis was assessed.  In June 
1991, he showed hyperpigmentation, plaques on the lateral 
malleolus with erythema, tiny papules, scale and 
lichenification.  He wore support hose and complained of 
swelling and itchy plaques.  The assessment was stasis 
eczema.  

Other private medical records reveal that the veteran was 
treated in December 1991.  A small amount of pruritic 
eruption was observed on the left leg that he reported had 
been there for several months.  The assessment was stasis 
dermatitis..

Medical records from the Northern Rockies Orthopedic 
Specialists show, in September 1989, that the veteran was 
referred to his family doctor for varicose veins.  A 
neurological examination in June 1990 showed that his lower 
extremities were normal.  In May 1997, he reportedly had had 
no difficulty with venous stasis.  

Outpatient treatment records from a Dr. Hinther, dated in 
December 1995, reflect the veteran's complaints of persistent 
rash with redness and pruritus of the left lower extremity.  
On physical examination, there was moderate erythema and 
scaling, some excoriation, 1-2+ pitting edema but no 
ulceration or sign of infection in the left lower extremity.  
The assessment was moderate stasis dermatitis.  In April 
1996, his left leg showed mild edema, chronic stasis changes, 
and acute erythema.  There was patchy erythema and scaling of 
the left popliteal fossa and medial upper thigh.  The 
assessment was stasis dermatitis that flared.  In September 
1996, he demonstrated 2+ pitting edema of the left lower 
extremity with moderate erythema and scaling.  No breakdown 
or oozing was indicated.  The assessment was stasis 
dermatitis with notation that he was trying to wear support 
hose at home.  In April 1998, there was 2+ pitting edema of 
the left lower extremity with prominent varicosities over the 
medial side approximately one centimeter in diameter.  There 
were prominent stasis pigment changes along with mild to 
moderate dermatitis particularly over the lower half of the 
left lower leg.  No ulceration was apparent.  The assessment 
was chronic venous insufficiency with resultant stasis 
dermatitis, moderate to severe, on both lower extremities, 
with no ulceration of the left lower extremity.  

An August 1998 physician's letter from the Western Montana 
Clinic reflects that the veteran had chronic persistent 
venous stasis dermatitis with persistent edema, subcutaneous 
induration, stasis pigmentation and persistent ulceration.  
He reportedly had to use Jobst pumps regularly, elevate the 
affected limbs and aggressively treat venous stasis ulcers 
when they occurred.  In February 1999, it was noted that 
venous stasis dermatitis had continued to bother him off and 
on.  He complained of intermittent swelling.  On physical 
examination, there were considerable venous stasis changes 
with thinning of the skin and pigmentation but no ulceration.  

In June 1999, the veteran was examined by a private vascular 
surgeon who recorded a history of stripping of varicose veins 
from the left lower extremity, use of compressive stockings 
during the day and sequential pumps at night.  On physical 
examination, the femoral pulses were difficult to palpate, 
posterior tibial pulses were 2+, and the dorsalis pedis 
pulses were weak and intermittent.  The findings were 
consistent with chronic venous insufficiency.  There was a 
dilated branch varicosity on the left thigh extending down to 
the calf area, medially.  There were no open ulcerations.  
There were scars from previous vein stripping.  Doppler 
examination revealed insufficiency in the lesser saphenous 
system, bilaterally, with the greater saphenous system 
missing.  The deep system appeared to be competent.  The 
impression was chronic venous insufficiency with a history of 
previous ulcerations.  Later in June 1999, a bilateral lower 
extremity scan showed no evidence for deep vein thrombosis.  
Venous insufficiency (incompetent valves) was documented 
throughout the common femoral, superficial femoral, and 
popliteal veins of the left lower extremity.  The superficial 
venous system reportedly could not be evaluated secondary to 
the previous vein stripping.  It was then recorded that he 
had severe chronic insufficiency of the deep system, probably 
related to previous thrombosis.  

VA outpatient treatment records show, in December 1991, a 
diagnosis of severe bilateral venous disease secondary to 
varicosities manifested by pigmentation and stasis 
dermatitis.  The veteran reportedly was wearing support 
socks.  In September 1992, it was noted that his legs were 
stable and that he needed to use the stockings and supports.  
In February and May of 1996, he complained of charley horses 
in his calves.  In February 1997, there was markedly 
increased pigmentation, brown papules, over the left lower 
leg, with increased desquamation of marked tortuous 
varicosities of the left calf and upper thigh.  He did not 
have any ulcers.  The impression was varicose veins and 
stasis dermatitis secondary thereto.  In May 1997, it was 
reported that he was wearing knee high support hose.  There 
were venous stasis changes below the left knee.  The left leg 
reportedly felt ok and he was controlling his varicosities 
well.  The assessment was history of varicose veins with vein 
stripping.  In September 1997, varicose veins with small 
tributaries in excess of one centimeter in size (because the 
larger veins had been stripped) were revealed.  He reportedly 
was doing a good job of caring for his varicose veins with 
compression stocking, elevation and sequential pumps.  His 
legs reportedly looked good considering the duration of his 
problem and that the varicose veins would likely progress in 
severity.  In May 1998, he was seen for complaints of 
increased muscle cramping in his feet and legs.  On physical 
examination, no significant edema was found and the posterior 
tibial pulses were 2+.  Stasis changes were revealed.  

On a VA examination in March 1992, the veteran reported that 
he was not working.  He was wearing special stockings and 
pantyhose for varicose veins on both legs.  On the physical 
examination, there were bilateral varicose veins over the 
medial calf and knee joint.  These extended two to three 
inches above the knee.  There was stasis dermatitis extending 
30 centimeters above the left ankle, but there was no 
evidence of ulceration on the left leg.  The examiner found 
that none of the varicose veins was greater than two 
centimeters in diameter.  Strong dorsalis pedis pulses were 
demonstrated.  

A VA Agent Orange examination in January 1994 revealed 
varicosity residuals in the veteran's legs.  He had slight 
swelling in both legs and many superficial varices.  There 
were some petechia and early stasis dermatitis changes.  
Pulses in the feet were described as excellent.  

On a physical examination pursuant to a VA referral in August 
1998, the veteran demonstrated marked varicosities of both 
lower extremities with a one-centimeter crusted erosion on 
the left anterior tibial area.  There was 2+ edema of the 
legs; the edema was termed hard.  He had trace pulses.  The 
impression was chronic stasis dermatitis with resultant 
ulceration.  

On a VA examination in December 1999, the veteran recounted 
vein stripping for varicose veins of the left lower 
extremity.  He complained of progressive vein swelling and 
skin breakdown.  He indicated that, when his left leg was 
particularly swollen and inflamed, it was even more painful 
than usual, and constantly tingled.  He reported being unable 
to sit or stand for any length of time.  He pointed out that 
heavy lifting caused more problems, with pain and increased 
risk for swelling and skin breakdown.  He reported being 
unable to walk for any prolonged period without leg 
discomfort.  Any simple scratch or abrasion was described as 
slow to heal and easily infected.  On the physical 
examination, he showed marked pigment deposits extending from 
his left knee down to his toes.  His left foot and lower leg 
were described as quite dusky, especially when dependent.  
There were significantly tortuous venous varicosities of the 
long saphenous system extending from the ankle to the distal 
left thigh just above the knee.  These were at least one 
centimeter in diameter.  There were surgical scars consistent 
with previous vein stripping operations.  Pedal pulses were 
termed good.  The impression was history of significant 
superficial venous varicosities of the left lower extremity 
associated with venous insufficiency, chronic edema, chronic 
stasis pigmentation, intermittent ulcerations and infection.  
The examiner commented that the veteran had ongoing problems 
with pain and disability that were not likely to improve and 
would progressively get worse requiring chronic ongoing care.  
He reportedly had obtained partial relief with his efforts at 
management but he was by no means symptom free at any time.  

The veterans left lower extremity varicose veins have been 
evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  During the pendency of this 
appeal, the criteria for evaluating this disability picture 
were changed and the new regulations became effective on 
January 12, 1998.  Where a law or regulation changes after a 
claim is filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, the Board 
must apply that provision to rate the disability for periods 
from and after the effective date of the regulatory change.  
In addition, the Board must apply the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-2000 
(April 10, 2000); see also DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  Regulations cannot apply prior to their 
effective date.  

Under the old criteria in effect prior to January 12, 1998, a 
50 percent evaluation is assigned when unilateral involvement 
of varicose veins is pronounced, with findings of a severe 
condition with secondary involvement of deep circulation, as 
demonstrated by Trendelenburg's and Perthes' tests, with 
ulceration and pigmentation.  A 40 percent evaluation is 
assigned if unilateral involvement of varicose veins is 
severe, involving superficial veins above and below the knee, 
with involvement of the long saphenous ranging over two 
centimeters in diameter and marked distortion and 
sacculation, with edema and episodes of ulceration and no 
involvement of deep circulation.  Moderately severe 
disability, involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation is rated 20 percent when unilateral.  38 
C.F.R. Part 4, Diagnostic Code 7120.  

Under the new criteria, effective on January 12, 1998, a 100 
percent disability evaluation is assigned when findings of 
massive board-like edema and constant pain can be attributed 
to the effects of varicose veins.  A 60 percent evaluation is 
warranted when there is persistent or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 40 percent evaluation is warranted when there 
is persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. Part 4, Diagnostic Code 7120.  Such 
evaluations are for involvement of a single extremity.  Id. 
at Note.

After comparing the old and new rating criteria for varicose 
veins, the Board finds that the new criteria are more 
favorable because less severe manifestations are required for 
the same disability evaluations.  However, the new 
regulations cannot be retroactively applied prior to their 
effective date of January 12, 1998.

Under the old criteria, a rating in excess of 20 percent 
requires severe varicose veins of a lower extremity involving 
the superficial veins above and below the knee, with 
involvement of the long saphenous ranging over two 
centimeters in diameter and marked distortion and 
sacculation, with edema and episodes of ulceration and, for a 
greater than 40 percent rating, involvement of deep 
circulation.  During the applicable period prior to January 
12, 1998, the veteran's left lower extremity varicose vein 
disability picture is shown to have been characterized by 
variable swelling/edema with stasis dermatitis, 
hyperpigmentation, erythema, scaling and itching.  The size 
of the varicosities was consistently shown to be less than 
two centimeters in diameter, typically closer to one 
centimeter in diameter.  The medical evidence consistently 
confirmed the absence of infection or ulceration of the left 
lower extremity.  There was no involvement of deep 
circulation.  

The veteran testified at his April 1993 hearing that he 
suffered from what he felt were ulceration and deep vein 
involvement of the left lower extremity.  Regarding the 
weight to be given his testimony, the case of Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), applies, wherein the 
Court stated "[a] layperson can certainly provide an eye-
witness account of a veteran's visible symptoms."  However, 
as the Court further explained in that case, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."or etiology.  Here, 
the veteran is not competent to offer any opinion as to 
whether any particular lesion constitutes varicose vein 
ulceration or whether there is deep vein involvement from 
varicose veins.  Additionally, the medical evidence is 
conclusive in showing no ulceration from varicose veins of 
the left lower extremity.  Likewise, there is no medical 
support for any involvement of the deep circulation in the 
left lower extremity from varicose veins.  After a thorough 
review of the medical evidence during the period prior to 
January 12, 1998, the Board finds that the varicose veins of 
the left lower extremity were not severe or nearly severe.  
Involvement of superficial veins above and below the knee and 
involvement of the long saphenous vein were without varicose 
vein measurements over two centimeters in diameter or 
ulceration.  

Since January 12, 1998, the Board finds that the veteran's 
varicose veins of the left lower extremity do not equal or 
approximate the new rating criteria for more than a 40 
percent disability evaluation.  The clinical evidence of 
record demonstrates only one finding of ulceration of the 
left lower extremity, in August 1998.  Subsequent clinical 
evaluations have indicated no ulceration of the left lower 
extremity.  Hence, there is no medical evidence of persistent 
ulceration.  Physical examinations since August 1998 have 
failed to disclose/confirm any left lower extremity 
ulceration.  Likewise, induration has not been shown.  Deep 
circulation has been competent.  Pedal pulses have remained 
good.  The current manifestations of left lower extremity 
varicose veins: venous insufficiency, edema, and stasis 
pigmentation, do not equate with or approximate the schedular 
rating criteria for more than a 40 percent disability 
evaluation.  

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (2001).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate or impractical.  Diagnostic Code 7120 
provides for higher ratings for varicose veins, but the 
required manifestations have not been shown.  The Board 
further finds no evidence that varicose veins of the left leg 
present such an unusual or exceptional disability picture at 
any time between 1991 and the present as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The veteran was compensated via 
paragraph 30 benefits for recovery from the varicose vein 
surgery in 1982 but has not required any subsequent 
hospitalization for his left leg varicose veins, nor have 
there been any other exceptional/unusual characteristics that 
would merit extraschedular consideration.  

The veteran has not presented any objective evidence of time 
away from work based on the need to seek medical treatment 
for his left leg varicose veins, nor has he produced any 
documentation of time lost from work due to the left leg 
varicose veins so as to render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).

While the veteran's left leg varicose veins have had an 
adverse effect on his employment, the schedular ratings 
assigned have taken such factors into account.  The schedule 
of disability ratings is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

There is no evidence that service-connected varicose veins of 
the left leg interfere markedly with employment not 
contemplated by the regular schedular ratings.  Accordingly, 
the Board finds that the regular schedular standards applied 
in the current case adequately describe and provide for the 
veteran's disability level for his varicose veins of the left 
leg, and that the grant of an extraschedular evaluation at 
any time for that disability is not warranted.  

In reaching the decisions herein, the Board considered the 
doctrine of reasonable doubt.  However, since a preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine does not apply.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).  


ORDER

A disability evaluation in excess of 20 percent for varicose 
veins of the left leg prior to January 12, 1998, is denied.  

A disability evaluation in excess of 40 percent for varicose 
veins of the left leg since January 12, 1998, is denied.


		
	R. K. ERKENBRACK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

